



Ex. 10.39


















EVERGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective June 4, 2018)










--------------------------------------------------------------------------------





EVERGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As amended and restated June 4, 2018)


Background and Purpose
Kansas City Power & Light Company ("KCPL") adopted the Kansas City Power & Light
Supplemental Executive Retirement and Deferred Compensation Plan effective
November 2, 1993, (the "Original Plan"), to provide opportunities for selected
employees and members of KCPL's Board of Directors to defer the receipt of
compensation. As part of a corporate restructuring and effective as of October
1, 2001, the Original Plan was divided into two separate plans, the "Great
Plains Energy Incorporated Nonqualified Deferred Compensation Plan" (the "Frozen
NQDC Plan") and the Great Plains Energy Incorporated Supplemental Executive
Retirement Plan (the "Frozen SERP").
As a result of the enactment of the American Jobs Creation Act of 2004, which,
in part, created a new section of the Internal Revenue Code ("Code Section
409A") governing and requiring changes to nonqualified deferred compensation
plans, Great Plains Energy Incorporated (i) froze the Frozen NQDC Plan as of
December 31, 2004, such that no new participants entered the Frozen NQDC Plan
and no new amounts (other than Earnings) accrued under the Frozen NQDC Plan
after December 31, 2004, and (ii) adopted the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (As Amended and Restated for I.R.C.
§ 409A) which plan, except for those changes required by Code Section 409A,
generally mirrored the terms of the Frozen NQDC Plan.
As a result of and effective upon the consummation of Great Plains Energy
Incorporated's merger into Evergy, Inc., the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (As Amended and Restated for I.R.C.
§ 409A) was restated as the Evergy, Inc. Nonqualified Deferred Compensation Plan
(the "Plan").
Effective June 4, 2018, Evergy, Inc. amends and restates the Plan to allow
employees of the Company's subsidiary, Westar Energy, Inc. to participate in the
Plan and make certain other changes. This Plan continues to govern the payment
of, and all administrative aspects related to, amounts that (1) were not accrued
and vested as of December 31, 2004, under the Frozen NQDC Plan, and (2) have
been or are contributed to this Plan on or after January 1, 2005. All existing
elections under this Plan shall continue in effect without change and apply as
elections under the Plan.


i

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE I
DEFINITIONS.....................................................................
1


 
 
 
ARTICLE II
DEFERREED COMPENSATION.......................................
4


 
 
 
ARTICLE III
MISCELLANEOUS.............................................................
11


 
 
 





ii

--------------------------------------------------------------------------------







ARTICLE I


DEFINITIONS
1.1    Definitions. For purposes of this Plan, the following terms have the
following meanings:
"Applicable 401(k) Plan" means the applicable 401(k) defined contribution plan
sponsored by the Company or one of its wholly-owned subsidiaries (e.g., the
Evergy Savings Plan or the Westar Energy, Inc. Employees' 401(k) Savings Plan),
that the Participant is eligible to participate in as of January 1 of the plan
year and in which the Participant's elective deferrals or Company matching
contributions are made.
"Applicable 401(k) Matching Compensation" means for each Participant, the
applicable definition of "compensation" under the Applicable 401(k) Plan for
purposes of determining the 401(k) employer matching contribution amount under
the Applicable 401(k) Matching Formula for any plan year. A Participant's
Applicable 401(k) Matching Compensation for any year will not be limited by the
provisions of Code Sections 401(a)(17), 401(k)(3)(A)(ii), 401(m)(2), 402(g)(1),
415, or similar provisions restricting the amount of compensation that may be
considered, deferred, or matched under plans qualified pursuant to Code Section
401(a).
"Applicable 401(k) Matching Formula" means for each Participant, the employer
matching contribution formula under the Applicable 401(k) Plan for the
Participant as applied to the Participant's elective deferrals under this Plan
(e.g., if the Applicable 401(k) Plan limits matching contributions to deferrals
of base salary not exceeding 6% of the Participant's Applicable 401(k) Matching
Compensation, such formula is the Participant's Applicable 401(k) Matching
Formula under this Plan).




--------------------------------------------------------------------------------






"Base Salary" means the annual salary, excluding Incentive Awards, paid by the
Company to the Participant.
"Board" means the Board of Directors of the Company.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Compensation and Leadership Development Committee (or
successor to such Committee) of the Board.
"Company" means Evergy, Inc. (a successor to Great Plains Energy Incorporated
due to Great Plains Energy Incorporated’s merger into Evergy, Inc.), Great
Plains Energy Services Incorporated, Great Plains Power Incorporated, Kansas
City Power & Light Company, Westar Energy, Inc. or their successors. However,
with respect to the term "Board," "Committee," and in Section 2.4 and Section
3.4, "Company" refers solely to Evergy, Inc., its predecessor or its successor.
"Director" means a member of the Board.
"Director Fees" means a Director's remuneration for services as a Director and
includes annual retainer fees and meeting fees.
"Evergy Savings Plan" means the Evergy, Inc. 401(k) Savings Plan, as it may be
amended from time to time.
"Incentive Award" means any compensation paid under any annual incentive plan
sponsored or maintained by the Company. The term “Incentive Award” does not
include any awards or payments of awards under the Company’s Long-Term Incentive
Plan.
"Participant" means (i) a Director or (ii) any employee selected for
participation by the Committee or the Chief Executive Officer of Evergy, Inc. or
its predecessor, Great Plains Energy Incorporated. Individuals will become
Participants in the Plan as of the date they are so


2

--------------------------------------------------------------------------------




designated. Directors are not eligible to the benefits provided under Section
2.5 of the Plan (e.g., Company contributions). Individuals who were Participants
in the Plan on June 3, 2018, will continue to be Participants in this Plan.
"Plan" means this Evergy, Inc. Nonqualified Deferred Compensation Plan. This
Plan document is operative as of June 4, 2018, and is a continuation in all
respects of the Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan (as Amended and Restated for I.R.C. § 409A).
"Separation from Service" or "Separates from Service" means a Participant's
death, retirement, or other termination of employment or service with the
Company under Code Section 409A(a)(2)(A)(i) and the applicable Treasury
Regulations and guidance issued thereunder.
"Specified Employee" means a Participant that is a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations
and other interpretive guidance issued thereunder. For purposes of this
definition, the "specified employee effective date" and the "specified employee
identification date" are established and memorialized in the Company's "I.R.C. §
409A Specified Employee Policy" as the same may be modified from time to time in
accordance with the rules and regulations of Code Section 409A.
1.2    General Interpretive Principles. (a) Words in the singular include the
plural and vice versa, and words of one gender include the other gender, in each
case, as the context requires; (b) references to Sections are references to the
Sections of this Plan unless otherwise specified; and (c) any reference to any
U.S. federal, state, or local statute or law will be deemed to also refer to all
amendments or successor provisions thereto, as well as all rules and regulations
promulgated under such statute or law, unless the context otherwise requires.




ARTICLE II


3

--------------------------------------------------------------------------------






DEFERRED COMPENSATION
2.1    Deferral Elections. Before the beginning of any calendar year, a
Participant may elect to defer the receipt of:
(a)
a specified dollar amount or percentage of the Participant's anticipated Base
Salary (or Director Fees) as in effect on January 1 of the year in which such
salary or fees are to be deferred; and/or

(b)
a specified dollar amount or percentage of any anticipated Incentive Awards to
be paid to the Participant for performance in the upcoming plan year.

If the Participant desires to make such an election, the election must be in
writing on a form provided by the Company, and may indicate an election to defer
a fixed percentage of up to 50 percent of Base Salary, and/or 100 percent of any
Incentive Awards or Director Fees. Alternatively, the Participant may elect to
defer a fixed dollar amount of Base Salary or Director Fees and/or any Incentive
Awards in increments of $1,000, with a minimum deferral of $2,000 and a maximum
deferral of an amount equal to 50% of Base Salary and 100% of Director Fees or
any Incentive Awards. An individual who first becomes a Participant in this Plan
(and is not otherwise eligible nor has been eligible to participate in any other
similar type of deferred compensation plan that would be aggregated with the
Plan under Code Section 409A) during a year may make a deferral election for the
balance of the year in which the employee becomes a Participant, provided the
election is made within 30 days after the day on which he or she becomes a
Participant.
An election to defer compensation under this Article II applies only to
compensation earned subsequent to the date the election is made. An election to
defer compensation will be effective only for the year, or portion of the year,
for which the election was made, and may not be terminated or changed during
such year or portion of such year. If the Participant desires to continue the
same


4

--------------------------------------------------------------------------------




election from year to year, he or she must nevertheless make an affirmative
election each year to defer compensation.
2.2    Contents of Deferral Election. A Participant's deferral election must
indicate, with respect to amounts deferred pursuant to the election, a
distribution event in accordance with Section 2.6 and the form of payment
alternative in accordance with Section 2.7.
2.3    Separate Accounts. A separate account will be established for each
Participant who defers compensation under this Article II. The Company will
credit deferred compensation to the Participant's account as soon as
administratively practicable following the date the amount is deferred, which
deferral occurs at the time(s) the Participant would have otherwise been paid
the compensation. Neither the Participant nor his or her designated beneficiary
or beneficiaries has any property interest whatsoever in any specific Company
assets as a result of this Plan.
2.4    Earnings Credits. The earnings rate each year upon which gains or losses
on a Participant's account are credited (hereinafter "Earnings") will be a
reasonable rate of interest based on the Company's weighted average cost of
capital. The Earnings will be credited or debited to a Participant's account on
a monthly basis, or at such other time or times as the Committee may determine.
Earnings will continue to be credited to the balance of a Participant's account
during the payout period elected pursuant to this Article II. The Earnings
attributable to compensation deferred pursuant to a particular deferral election
will be payable according to the same terms, conditions, limitations, and
restrictions applicable to the compensation deferred pursuant to the deferral
election. Any remaining payments will be re-computed annually to reflect the
additional Earnings.


5

--------------------------------------------------------------------------------




2.5    Company Contributions.
(a)
Matching Contributions. A Participant (other than a Director) will be eligible
to receive a matching contribution under this Section 2.5(a) only if the
Participant defers the maximum amount allowed under Code Section 402(g)
(ignoring any opportunity the Participant may have had to make catch-up
contributions described in Section 414(v) of the Code) for such year under the
Applicable 401(k) Plan. A Participant's matching contribution under this Plan
will be:

(i)the amount determined by applying the Participant's Applicable 401(k)
Matching Formula to the Participant's deferral amount under Section 2.1,
ignoring all contribution limitations due to the provisions of Code Sections
401(a)(17), 401(k)(3)(A)(ii), 401(m)(2), 402(g)(1), 415, or similar provisions
restricting the amount of compensation that may be considered, deferred, or
matched under plans qualified pursuant to Code Section 401(a), minus
(ii)the amount of the matching contributions made for the plan year to the
Participant's account under the Applicable 401(k) Plan.
For the avoidance of doubt, the matching contribution on any deferred Incentive
Award shall be made effective on the date such Incentive Award would have been
paid to Participant in the absence of a deferral election.


6

--------------------------------------------------------------------------------




(b)
Additional Discretionary Company Contributions. From time to time, as determined
appropriate by the Committee, the Company may elect to make additional
contributions (either discretionary, matching or both) to the Plan and may
direct that such contributions be allocated among the accounts of those
Participants that it may select. The Committee may impose vesting conditions
and/or allocation conditions with respect to such additional contributions. No
Participant shall have a right to compel the Company to make a contribution
under this Section 2.5(b) and no Participant shall have the right to share in
the allocation of any such contribution for any year unless selected by the
Committee, in its sole discretion. At the time any such additional contribution
is made, the Committee may provide that the additional amounts are to be paid at
the same time as other amounts deferred under this Plan are paid to the
Participant or a different time (in all cases compliant with Code Section 409A)
as established by the Committee.

(c)
Vesting. All Company matching contributions under Section 2.5(a) and Company
additional discretionary contributions under Section 2.5(b) are 100% vested.

2.6    Permissible Distribution Events. A Participant may elect to defer receipt
of amounts deferred pursuant to a deferral election until one of the following:
(a)
Subject to Section 3.12, the Participant's Separation from Service other than on
account of death;

(b)
a specified age or date;

(c)
the Participant's death;



7

--------------------------------------------------------------------------------




(d)
the earlier of (a) or (b) (e.g., the earlier of Separation from Service or
attainment of age 65); or

(e)
the later of (a) or (b) (e.g., the later of Separation from Service or
attainment of age 65) .

In all cases if no distribution event has occurred on the date of the
Participant's death, the Participant's death will be the distribution event. If
a Participant fails to designate a distribution event and the Participant is not
a Specified Employee at the time of the Participant's Separation from Service,
payment of amounts deferred pursuant to the Participant's deferral election will
be made (in the case of a lump sum) or commence (in the case of installments) on
the 90th day after the Participant's Separation from Service. If a Participant
fails to designate a distribution event, the Participant is a Specified Employee
at the time of the Participant's Separation from Service and the Separation from
Service is not on account of the Participant's death, payment of amounts
deferred pursuant to the Participant's deferral election will commence on the
first day of the 7th month after the month in which the Participant Separates
from Service.
2.7    Permissible Forms of Payment. A Participant's deferral election must
indicate the manner in which the amounts deferred pursuant to the election are
to be paid upon a distribution event other than on account of a Participant's
death. Upon a Participant's death, the form of payment is governed by Section
2.8(b), (c) and (d). Subject to this Section 2.7, the Participant may choose to
have such amounts paid:
(a)
in a single lump-sum payment; or

(b)
in annual installments (of principal plus Earnings) over a period of 5 years, 10
years, or 15 years. Each annual installment will be equal to a fraction of the
total remaining balance in the Participant's account, the numerator of



8

--------------------------------------------------------------------------------




which is 1 and the denominator is the total number of remaining installments,
including the annual installment for which the amount is being calculated.
Notwithstanding a Participant's deferral election, single lump-sum payments will
always be made to Participants (I) whose annual installments (regardless of
whether such installments are being paid over 5, 10 or 15 years) will be less
than $5,000 per year or (II) who Separate from Service with the Company before
attaining age 50. If a Participant fails to make an election concerning the form
of payment within the appropriate period of time, the payment will be made in a
single lump sum.
Subject to Section 3.12, payments under this Article on account of deferral will
be paid in full if the lump-sum option is chosen, or will begin to be paid in
annual installments if an installment payment option is chosen, on the 30th day
following the day the event occurred giving rise to the distribution, as elected
by the Participant. If, on such 30th day, it is not administratively practicable
to make or commence the payment(s), the payment(s) shall be made or commence as
soon as administratively practicable.
Following the close of each year, or as soon thereafter as practicable, the
Participant or the Participant's designated beneficiary or beneficiaries shall
receive a statement of the Participant's deferred compensation account as of the
end of such year.
2.8    Payment to Designated Beneficiaries.
(a)
Designated Beneficiary. At the time a Participant elects to defer compensation
under this Plan, the Participant may designate a death beneficiary or
beneficiaries, and may amend or revoke such designation at any time.



9

--------------------------------------------------------------------------------




(b)
Participant's Death Before Distribution Event. If the Participant dies before
any deferred amounts have been paid under this Plan, all amounts credited to the
Participant's account will be paid to the Participant's designated beneficiary
or beneficiaries, in a single lump-sum payment, on the 30th day following the
date of the Participant's death.

(c)
Participant's Death After Distribution Event. If a Participant dies after
payment of any deferred amounts has commenced, the balance of the amounts
credited to the Participant's account will continue to be paid to the
Participant's beneficiary or beneficiaries at the same times and in the same
form as the amounts were being paid to the Participant.

(d)
Deceased Designated Beneficiary. If a Participant is not survived by a
designated beneficiary, the balance of the amounts due the Participant under the
deferral election for which no surviving beneficiary exists will be paid in a
single lump-sum payment to the Participant's estate on the 30th day following
the date of the Participant's death. If, with respect to a particular deferral
election, a Participant's last surviving designated beneficiary dies after the
Participant, but before the balance of the amounts due the beneficiary under the
deferral election have been paid, the balance will be paid in a single lump-sum
payment to the estate of the last surviving designated beneficiary as soon as
practicable after the beneficiary's death.

2.9    Subsequent Elections. The Committee, in its sole discretion, may permit a
Participant, with respect to a distribution event, to later change the
Participant's election as to when payment of benefits under this Plan with
respect to such event would be made or commence and


10

--------------------------------------------------------------------------------




change the selected form of payment; provided, however, that: (a) the subsequent
election is not effective until, at the earliest twelve months before it is to
take effect; (b) other than with respect to payment on account of a
Participant's death, the change results in a deferral of payment of at least
five years from the earliest date the benefits, absent such a subsequent
election, otherwise would have been paid or commenced on account of such event;
and (c) where the Participant has elected payment after a specific number of
years, the subsequent deferral election is made at least twelve months before
the initial payment was scheduled.


ARTICLE III


MISCELLANEOUS
3.1    Plan Amendment and Termination. The Committee may, in its sole
discretion, terminate, suspend, or amend this Plan at any time or from
time-to-time, in whole or in part. However, no amendment or suspension of the
Plan may affect a Participant's right or the right of a beneficiary to vested
benefits accrued up to the date of any amendment or termination. In the event
the Plan is terminated, the Committee will continue to administer the Plan until
all amounts accrued and vested have been paid. In no event may the termination
of the Plan result in distributions of benefits under the Plan unless such
distribution on account of Plan termination would otherwise be permissible under
Code Section 409A.
3.2    No Right to Employment. Nothing in this Plan gives any Participant the
right to be retained in the service of the Company, nor will it interfere with
the right of the Company to discharge or otherwise deal with Participants
without regard to the existence of this Plan.
3.3    No Administrator Liability. Neither the Committee nor any member of the
Board nor any officer or employee of the Company may be liable to any person for
any action taken or omitted in connection with the administration of the Plan
unless attributable to his or her own fraud


11

--------------------------------------------------------------------------------




or willful misconduct; nor may the Company be liable to any person for any such
action unless attributable to fraud or willful misconduct on the part of a
director, officer or employee of the Company.
3.4    Unfunded Plan. This Plan is unfunded, and constitutes a mere promise by
the Company to make benefit payments in the future. The right of any
Participant, spouse, or beneficiary to receive a distribution under this Plan
will be an unsecured claim against the general assets of the Company. The
Company may choose to establish a separate trust (the "Trust"), and to
contribute to the Trust from time to time assets to be held therein, subject to
the claims of the Company's creditors in the event of the Company's insolvency,
until paid to Plan Participants and beneficiaries in the manner and at the times
as specified in the Plan. It is the intention of the Company that the Trust, if
established, constitutes an unfunded arrangement, and will not affect the status
of the Plan as an unfunded Plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended. The Trustee of the Trust will invest the Trust assets, unless the
Committee, in its sole discretion, chooses either to instruct the Trustee as to
the investment of Trust assets or to appoint one or more investment managers to
do so. The Committee may consult with Participants concerning the investment of
Trust assets, but will reserve the right to invest and reinvest such assets in
the manner it deems best.
3.5    Nontransferability. To the maximum extent permitted by law, no benefit
under the Plan may be assignable or subject in any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment, or encumbrances of any kind.


12

--------------------------------------------------------------------------------






3.6    Participant's Incapacity. Any amounts payable under the Plan to any
person under legal disability or who, in the judgment of the Committee, is
unable properly to manage his or her financial affairs, may be paid to the legal
representative of that person or may be applied for the benefit of that person
in any manner which the Committee may select.
3.7    Withholding. Any amounts paid to the Participant will be subject to
income tax withholding or other deductions as may from time to time be required
by federal, state, or local law.
3.8    Plan Administrator. The Plan shall be administered by the Committee or
its designee, which may adopt rules and regulations to assist it in the
administration of the Plan.
3.9    Claims Procedures. A request for a Plan benefit shall be filed with the
Chairperson of the Committee or his or her designee, on a form prescribed by the
Committee. Such a request, hereinafter referred to as a "claim," will be deemed
filed when the executed claim form is received by the Chairperson of the
Committee or his or her designee.
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received. If a claim is wholly or
partially denied, the claimant will be furnished a written notice setting forth,
in a manner calculated to be understood by the claimant:
(a)
The specific reason or reasons for the denial;

(b)
A specific reference to pertinent Plan provisions on which the denial is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and



13

--------------------------------------------------------------------------------




(d)
Appropriate information as to the steps to be taken if the claimant wishes to
appeal his or her claim, including the period in which the appeal must be filed
and the period in which it will be decided.

The notice will be furnished to the claimant within 90 days after receipt of the
claim by the Chairperson of the Committee or his or her designee, unless special
circumstances require an extension of time for processing the claim. No
extension will be for more than 90 days after the end of the initial 90-day
period. If an extension of time for processing is required, written notice of
the extension will be furnished to the claimant before the end of the initial
90-day period. The extension notice will indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof. The claimant
may review documents pertinent to the appeal and may submit issues and comments
in writing to the Committee. No appeal will be considered unless it is received
by the Committee within 90 days after receipt by the claimant of written
notification of denial of the claim. The Committee shall decide the appeal
within 60 days after it is received. However, if special circumstances require
an extension of time for processing, a decision will be rendered as soon as
possible, but not later than 120 days after the appeal is received. If such an
extension of time for deciding the appeal is required, written notice of the
extension shall be furnished to the claimant before the commencement of the
extension. The Committee's decision will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, and specific references to the pertinent Plan provisions upon which
the decision is based.


14

--------------------------------------------------------------------------------




3.10    Deliverables. Each Participant will receive a copy of the Plan and, if a
Trust is established pursuant to Section 3.4, the Trust, and the Company will
make available for inspection by any Participant a copy of any rules and
regulations used in administering the Plan.
3.11    Binding Effect. This Plan is binding on the Company and will bind with
equal force any successor of the Company, whether by way of purchase, merger,
consolidation or otherwise.
3.12    Delay for Specified Employees. Notwithstanding any other provision of
this Plan to the contrary:
(a)
with respect to any payment to be made under Section 2.6 and 2.7 if (1) the
Participant has elected his or her Separation from Service as the applicable
Distribution Event, and (2) the Participant is a Specified Employee, then
payment of any amounts will be made or commence no earlier than the first
business day of the 7th month following the month in which the Participant
Separates from Service; and

(b)
with respect to any payment to be made under Section 3.2, no payment may be made
to a Participant who is a Specified Employee any earlier than the first business
day of the 7th month following the month in which the Participant Separates from
Service.

3.13    Severability. If a court of competent jurisdiction holds any provision
of this Plan to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.
3.14    I.R.C. § 409A. This Plan is intended to meet the requirements of Section
409A of the Code and may be administered in a manner that is intended to meet
those requirements and will be construed and interpreted in accordance with such
intent. All payments hereunder are subject


15

--------------------------------------------------------------------------------




to Section 409A of the Code and will be paid in a manner that will meet the
requirements of Section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the payment will not be subject
to the excise tax applicable under Section 409A of the Code. Any provision of
this Plan that would cause the payment to fail to satisfy Section 409A of the
Code will be amended (in a manner that as closely as practicable achieves the
original intent of this Plan) to comply with Section 409A of the Code on a
timely basis, which may be made on a retroactive basis, in accordance with
regulations and other guidance issued under Section 409A of the Code.
3.15    Governing Law. To the extent not superseded by the laws of the United
States, this Plan shall be construed according to the laws of the State of
Missouri.




16